Title: To Alexander Hamilton from James McHenry, 8 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 8th. November. 1799—
          
          I received your letter of the 29th. ulto. prior to the returns of the Public Offices, from the City of Trenton, to the Seat of Government. As it presents objects of considerable expenditure, I thought it my duty to lay it before the President, and have since given to the subjects it embraces, an attentive consideration.
          You inform me, that General Wilkinson furnished estimates which you enclose of the cost of the Water Battery, Barracks, and Magazines, which have been undertaken at Loftus’s Hieghts, and that he gives it as his opinion, by analogy, but without detail, that the cost of the Fort proposed to be erected, at the same place, will about equal the sum of these estimates, or 16000 dollars.
          You also enclose an estimate, made by yourself, aided by, information of prices, derived from the estimates first mentioned, exhibiting the cost considerably less. You however subjoin that relying on General Wilkinsons better knowledge of local circumstances, you have authorized him, to erect the work, within a limit of expence, conformable to his own calculation, unless previous to his departure for the Mississippi, he should recieve a negative from me, or by my direction.
          The sanction required for, or prohibition of works already commenced, is thus cast entirely upon my responsibility, as Secretary of the Department of War, and it was very proper, that yo should do so. Circumstances however—peculiar to this business, render it indispensible I should observe upon it, somewhat in detail.
          From information I have received, it would appear, that the Water Batteries, have not only been commenced, but are actually in great forwardness, and that preparation for erecting the Fort on Loftus’s Hieghts, on the Mississippi, have considerably progressed, insomuch that bricks have been made, or are making, sufficient to complete the same, in a word, that the business has so far advanced, as to impose upon the Executive, the necessity, of sanctioning the undertaking, or of losing perhaps the greatest part of the value, of the labour, and materials, already applied, and procured.
          This mode of proceeding, is directly the reverse, of that pursued, and considered to be the established, and regular one, in all cases  of a similar kind. Heretofore, the Plan for every great military works, particularly of those esteemed important, intended to be permanent, and involving considerable expenditure, has been, as it ought, the result of the skill of our best Engineers. This Plan, (together with the estimates of expence,) has invariably been submitted to the Executive, and before the explicit approval of the Executive, no steps have ever been taken, preparatory, even to the construction of the work.
          My mind experiences an irresistable conviction, that every measure, in all its circumstances, which may involve a considerable expenditure, should be submitted, through the Secretary of the appropriate Department, to the President, for his approval; and that without such approval formally and explicitly announced, no act leading to its execution should take place.
          If this is not the case, may, nay will not, a new destination of the Public monies, take place, different from that contemplated by the Legislature, in their appropriations, or by the Executive. And do not the Constitution and Laws of the United States, designate the Executive, which possesses the sources of information, as the organ, to direct the application of the public treasure, to such particular objects, as the general interests may require, and to limit the expenditure, as the Legislative provision, and the calls upon the same may render proper
          Had the Plan and Estimates for permanent, and expensive fortifications, at Loftus’s Hieghts, upon the Mississippi, been, conformably to the regular and established course, submitted to the President, for his previous approbation, I certainly should have presented an opinion, I entertain, that a single battery, and such a Fort on Loftus’s Hieghts, as could be built, at a small expence would suffice, for all the purposes of revenue, and to controul the Indians in that quarter, which was all that could be effected, by more extended and costly fortifications.
          That no Batterie’s or Works, which can be raised upon the Mississippi, within our Territory, can obstruct or hinder, during the night, the passage of boats, or vessels, upwards, nor during the day, down, the river; and that should we have, to encounter an Enemy in Spain, her transportation of troops and artillery, to invade our territory, could always be rendered safe, from our batteries, and forts, by being varied alternately from water, to Land, so long as she maintains possession of the opposite bank of the Mississippi.
          Under the impressions, and opinions, I have mentioned, you cannot but suppose I feel, an extreme reluctance, to concur in an expenditure of thirty two thousand dollars, for works, improperly undertaken, altho’ I have no doubt, with the best intentions, and upon a full conviction of their utility, and necessity. I trust however, I shall never again, be called upon under like circumstances, to countenance expenditures of the same kind; but that when durable works, are deemed proper, by a military commander, for the defence of territory, to secure our inhabitants from Indian annoyance, or the army against contingent events, the regular and established course will be pursued, and no expensive permanent Forts ever be undertaken, without the previous knowledge, and consent of the President.
          Did it not appear, that a serious loss, would be incurred, in the expence of materials provided, and Labour already employed I should yet incline to recommend, that General Wilkinson be instructed, to confine his defences, to a Water Battery, and such a Fort on Loftus’s Hieghts, as can be thrown up by the labor of the soldiery, and completed by means of the Artificers, belonging to the Army.
          If however the materials, are already provided, for the several works, contemplated by General Wilkinson, and approved by you, to the extent of his estimates, and they shall by both, be still deemed indispensible, I agree to their prosecution.
          I approve of the mode, you have arranged, to supply the monies required, and shall direct the Accountant of the War Department, to furnish the Quarter Master General, who must be the Agent in this case, with the necessary forms, and instructions, for keeping his accounts of, and accounting or settling for the expenditure.
          I am Sir with great respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton
        